Reversing.
Homer Castle was convicted of the offense of illegal possession of intoxicating liquor. On this motion for an appeal he insists that the court erred in not giving a peremptory instruction in his favor. The learned Attorney General sets out the evidence for both sides in his brief, and with commendable frankness concludes thus: "On this evidence appellant was found guilty. Had the writer been the trial judge the verdict would have been set aside. As an official with an obligation to perform we feel like this evidence is not suffiicient to sustain the judgment."
The court has carefully considered the record and concurs with counsel. Wherefore the motion for an appeal is granted, and the case reversed; with instructions to the lower court if the evidence is substantially the same on another trial to peremptorily instruct the jury to find the defendant not guilty.